Citation Nr: 0326191	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  99-02 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a right elbow 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 1998 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 [VCAA], Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The 
record reflects that the veteran underwent a general VA 
physical examination in April 1997.  A review of the report 
reveals that the doctor did not comment on any reported 
disabilities of the elbow and shoulder, nor is there any 
indication in the claims folder that a VA doctor has reviewed 
all of the veteran's private and government medical records 
and proffered an opinion as to the etiology of the veteran's 
current disabilities.  In this instance, a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment should be accomplished 
in regards to the disabilities the veteran has sought 
increased ratings therefor.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Based upon the evidentiary record in the instant 
case, as discussed above, and in light of the applicable 
provisions of the VCAA, it is the Board's opinion that such 
examinations should be afforded the veteran before the Board 
issues a determination on the merits of his claims.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
provide the names of all private and VA 
Medical Centers from which he has 
received treatment for his right shoulder 
and elbow disabilities since January 
2001, and to provide the approximate 
dates of treatment.  Ask the veteran to 
provide an appropriate release for each 
private care provider.  The veteran 
should be specifically asked whether he 
has received any medical treatment for 
either claimed disability from the 
Barksdale Air Force Base.  Obtain and 
associate with the claims file all 
treatment records of which the veteran 
provides notice.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2002).

2.  The RO should arrange for a 
comprehensive VA examination(s) to 
ascertain the orthopedic and neurologic 
nature, etiology, and extent of the 
appellant's right shoulder and right 
elbow disabilities.  All indicated 
diagnostic tests should be accomplished, 
and all clinical tests should be recorded 
in detail.  The claims folder should be 
provided to the examiner(s) for review 
prior to the examination(s).  The 
examiner(s) should ascertain whether the 
appellant now has disabilities of the 
right shoulder and right elbow, and the 
etiology of each found disability.  The 
examiner(s) should specifically comment 
on whether any found disabilities of the 
right elbow and shoulder are more likely 
than or less likely than related to the 
veteran's long military service.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiners in their reports.  These 
opinions are to be entered only after 
examination of the veteran and review of 
the claims folder.  

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical reports.  If the requested 
examinations do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2002); see also Stegall v. 
West, 11 Vet. App. 268 (1998).     

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) are fully 
complied with and satisfied.   

Thereafter, the RO should readjudicate the claims.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If the benefits sought on appeal remain denied, the 
appellant and the appellant's representative should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.      

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) that may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



